DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
Applicant’s response filed 10 June 2022 has been received and entered.  Claims claims 2-13 and 15-19 have been canceled.  Claims 1 and 14 are currently pending in the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments field 10 June 2022 have been fully considered but are not found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being obvious over Boettcher et al. (US Pat. No. 9,006,400) in view of Singhania et al. (HIV/AIDS – Research and Palliative Care  3:  135-143, 2011) for the reasons of record in the previous Office actions.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Boettcher et al. disclose an FGF21 variant which has the amino acid sequence of SEQ ID NO:5 (see SEQ ID NO:11 of Boettcher et al.).  This FGF21 variant is fused to an Fc as a fusion protein which has the amino acid sequence of SEQ ID NO:5.  Boettcher et al. also teach conjugation of the FGF21 variant to PEG (see columns 34-35).  Boettcher et al. also teaches that the FGF21 variant may be used to treat dyslipidemia (see at least column 2, line 57). Boettcher et al. does not teach the use of the FGF21 variant for treating HIV-HAART induced partial lipodystrophy. 
Singhania et al. teach that HIV patients receiving antiretroviral therapy can experience HIV-associated lipodystrophy.  HIV-HAART induced partial lipodystrophy is a condition in which patients taking antiretroviral agents for HIV develop lipodystrophy syndrome. This syndrome includes dyslipidaemia associated with insulin resistance.  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to employ the FGF21 variant of Boettcher et al. in a method of treating HIV-HAART induced partial lipodystrophy because Boettcher et al. teach its application in the treatment of dyslipidemia and HIV-HAART lipodystrophy syndrome includes dyslipidemia associated with insulin resistance. One would have a reasonable expectation of success because the FGF21 variants of Boettcher et al. treat conditions of insulin resistance as well as dyslipidaemia and therefore, one would expect success in treating HIV-HAART induced partial lipodystrophy, absent evidence to the contrary.

Response to Arguments
	Applicant summarizes the arguments made and the Office’s position from the previous Office action at pages 3-4 of the response.  Applicant argues at page 5 of the response that neither Boettcher et al. nor Singhania et al. teach the selection of the specific FGF21 protein variant Fc Fusion protein V103 or V101 for treating the specific disorder HIV-HAART induced partial lipodystrophy.  Applicant asserts that there is no reason to independently select these specific fusion proteins for the treatment of this specific disorder, based even on the combination of these references.  
	Applicant’s arguments have been fully considered, but are not found persuasive.  Boettcher et al. clearly identify the FGF21 variant of SEQ ID NO:11 (V103) as an FGF21 molecule with desirable properties as this protein was the subject of the issued patent (see claim 2 of ‘400) as were Fc fusions with this variant (see claim 3). One of ordinary skill in the art at the time of the instant invention would clearly select the preferred embodiment of FGF21 variant especially because this variant is the patented product of the claims.  Additionally, Boettcher et al. clearly teach that the FGF21 variants are useful for treating conditions of dyslipidemia (see column 2, line 57, column 4, line 22, column 20, line 34, column 44, line 34) as well as teaching that biologically active variants are defined as possessing an activity of the wild-type FGF21 protein which includes reducing lipid levels in liver (see column 18, lines 29-46).  
	Applicant argues at page 5 that the skilled artisan before the effective filing date of the claimed invention would not have had a reasonable expectation of success in using the claimed FGF21 protein variant Fc fusion to treat HIV-HAART induced partial lipodystrophy because HIV-HAART induced partial lipodystrophy is a complex, multifactorial syndrome.  Applicant states “one skilled in the art based on the cited references would not have expected one agent to have a therapeutic effect on multiple facets of HIV-HAART induced partial lipodystrophy, especially because HIV-HAART induced partial lipodystrophy is still poorly understood”.  Applicant’s arguments have been fully considered, but are not found persuasive.  The instant claims are to a method of treating by administering a therapeutically effective amount of the FGF21 protein variant.  The claims do not require any particular aspect of the disorder to be treated and treatment is not read as requiring the therapeutic effect to be all encompassing for all the symptoms of the disorder which is being treated.  A treatment that targets one aspect of a multifactorial syndrome would still be considered a treatment for the disorder.  While it is clear that HIV-HAART induced partial lipodystrophy is a complex, multifactorial syndrome, Singhania et al. also make clear that “[t]reatment of dyslipidemia and alterations in glucose metabolism is the same as in non-HIV-infected individuals” (see abstract).  This understanding of what is considered “treating” is underscored by the teaching in Singhania et al. at page 140 under “Therapeutic options”.  While HIV-HAART induced partial lipodystrophy is a complex disorder, one of ordinary skill in the art before the effective filing date of the claimed invention was already aware that treating the individual abnormalities of the disorder was one strategy already employed for treating the disorder.  Because one of the individual abnormalities is dyslipidemia and the prior art of Boettcher teaches FGF21 variant of SEQ ID NO:11 for treating dyslipidemia, one of ordinary skill in the art would have a reasonable expectation of success in using the FGF21 variant of Boettcher et al. for treating dyslipidemia in a subject having HIV-HAART induced partial lipodystrophy and therefore, treating the  HIV-HAART induced partial lipodystrophy because Boettcher et al. teach that the FGF21 variant of SEQ ID NO:11 (V103) reduces plasma glucose, insulin, body weight and liver lipids and one of ordinary skill in the art would expect administration of this variant to exert those properties in a subject when administered, absent evidence to the contrary.  There is no teaching in the art that would suggest patients with HIV-HAART induced partial lipodystrophy have a dysregulation of FGF receptors such that the skilled artisan would doubt that administration of the FGF21 variant of SEQ ID NO:11 (V103) of Boettcher et al. would not treat dyslipidemia or that FGF21 variant administration would not result in the effects achieved by Boettcher et al. when administered.  While the factors involved in the development of the condition/syndrome may be in question, the physiological manifestation of dyslipidemia would be expected to be treated by reducing lipid levels, which the FGF21 variant of Boettcher et al. has been shown to do in subjects with dyslipidemia.  There is no evidence of record to suggest that the FGF21 variant of Boettcher et al. would not have the same physiological effect in subjects with HIV-HAART induced partial lipodystrophy and the teaching of Singhania et al. supports this conclusion.
	At page 5 of the response, Applicant states that Example 5 demonstrates the efficacy of the FGF21 protein variant Fc fusion protein V103 in a model of HIV-HAART induced partial lipodystrophy.  Applicant points to pages 60-61 of the specification regarding the effects of FGF21 variant administration and concludes by saying that claims 1 and 14 are not obvious over Boettcher et al. and Singhania et al.  Applicant’s arguments have been fully considered, but are not found persuasive.  The biological effects of FGF21 variant administration in the mouse model of HIV-HAART induced partial lipodystrophy are completely consistent with the known biological effects of the FGF21 variant (V103) disclosed in the Boettcher et al. reference.  The examples in the instant specification are appreciated, however, an actual reduction to practice of the claimed invention does not negate the obviousness of the claimed invention based on the combination of Boettcher et al. and Singhania et al. for the reasons provided above.
The rejection is maintained for the reasons of record.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647